IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-41297
                           Summary Calendar


PHILLIP J LONG

     Plaintiff - Appellant

     v.

THE COMMUNIST PARTY OF THE UNITED STATES, doing business as
The World Zionist Organization, American Section, Inc

     Defendant - Appellee


                       --------------------
           Appeal from the United States District Court
            for the Southern District of Texas, Laredo
                        USDC No. L-01-CV-55
                       --------------------
                         February 19, 2002
Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     We have reviewed the appellant’s brief and the record.      This

case was properly dismissed by the district court.       This appeal

is frivolous.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
No. 01-41297
     -2-